Exhibit 10.1

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

Second Amendment

Agreement No. AR-63645-Amd 2

 

To Product Purchase Agreement

 

 

 

This Second Amendment (the “Second Amendment”) to the Product Purchase Agreement
that was made on the 22nd day of May, 2002, as amended and the Award Letters
executed thereunder (the “PPA is made and entered into as of this 26 day of
January, 2004 (the “Second Amendment Effective Date”) by and among Sun
Microsystems, Inc., a Delaware corporation, with an office at 901 San Antonio
Road, Palo Alto, California 94303 and Sun Microsystems International B.V., a
Netherlands corporation, with an office at Computertweg 1, 3821 AA Amersfoot,
the Netherlands (hereafter collectively referred to as “Sun”) and Dot Hill
Systems Corporation, a Delaware corporation, with an office at 6305 El Camino
Real, Carlsbad, California 92009 and Dot Hill Systems B.V., a Netherlands
corporation, with an office at Marssteden 94, 7547 TD Enschede, the Netherlands
(hereafter collectively referred to as “Supplier”).  For purpose of
interpretation and construction of this Second Amendment, capitalized terms
included herein shall have the same meaning as such terms are defined in the
PPA.  Additionally, Sun and Supplier may each be referred to in this Second
Amendment as a “Party” and collectively as the “Parties.”

 

Background

 

Whereas, Sun and Dot Hill desire to amend the PPA to make certain additions and
modifications to the PPA, as described below.

 

Now Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by both Parties, the Parties hereby agree to
amend and do amend the PPA, as follows:

 

Second Amendment

 

1.                                      Replace Section 3, Term, of the PPA with
the following:

 

“3 Term.  The term of this Agreement shall commence on the Effective Date and,
unless terminated sooner in accordance with Section 24.1, continue until May 22,
2007 (the “Initial Term”).  This Agreement will renew automatically for
additional [ * ] periods (each a “Renewal Term”) unless either party gives
written Notice of its intent not to renew the Agreement at least [ * ] before
the end of the Initial Term or any then-existing Renewal Term, as the case may
be.  The Initial Term and any Renewal Terms will collectively be referred to as
the “Term” when used elsewhere in this Agreement.”

 

2.                                      Add the following sentence at the end of
Section 4.2, Product Pricing, of the PPA:

 

1

--------------------------------------------------------------------------------


 

“Supplier will use [ * ] to establish or derive [ * ] for the Product(s) that
are to be provided to Sun under this Agreement.  In certain situations, [ * ].”

 

3.                                      Replace the last two sentences of
Section 4.3.2, Cost Savings, of the PPA with the following:

 

“The Award Letter will set forth any specific required reductions in pricing to
the Product(s) that Sun may obtain from Supplier under this Agreement [ * ],
together with the date on which any such required reductions in pricing to the
Product(s) are to take effect and the manner in which they are to be
implemented.  Additional reductions in pricing, if any, will be agreed by the
parties in writing.”

 

4.                                      Add the following to the PPA as Section
4.3.3:

 

 “4.3.3 Executive Reviews.  [ * ], then Sun may request that an executive
meeting be held between Sun and Supplier to discuss and implement potential
changes to pricing for the Product(s) or the business models used in the pricing
of Product(s) to Sun to ensure they are priced properly to provide cost
competitiveness.  Supplier will accommodate such requests from Sun for such
meetings, which will be held at mutually agreed dates and times.”

 

5.                                      Replace Section 8.1 of the PPA with the
following:

 

“8.1  Unless otherwise specified in an applicable Award Letter, payment is due
from Sun to Supplier within the number of days set forth below (the “Payment Due
Date”) after the receipt of invoice or the receipt of Product by Sun or its
carrier, whichever is later (the “Payment Trigger Event”) unless Sun reasonably
disputes whether an invoice from Supplier is due and owing or the Product was
not received by Sun or its carrier from Supplier:

 

Date of
Payment Trigger Event

 

Payment Due Date

[ * ]

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ].  Unless otherwise specified in the applicable Award Letter, all payments
shall be made in U.S. Dollars.  Sun shall not be required to pay the disputed
portion of any invoice, pending resolution of that dispute; provided, however,
that Notice of the dispute has been provided by Sun to Supplier prior to the
Payment Due Date and Sun has a reasonable basis in providing to Supplier such
Notice of dispute.”

 

6.                                      Replace the last sentence of Section
27.2, Publicity, of the PPA with the following:

 

“Notwithstanding the foregoing: (i) Supplier may make such disclosures as are
reasonably necessary to comply with any securities laws, regulations or rules,
subject to Sun’s review and consent which shall not be unreasonably withheld,
delayed or

 

2

--------------------------------------------------------------------------------


 

conditioned; and (ii) Supplier may issue other press releases in connection with
any Product releases for customer revenue for any future major Products that are
to be provided by Supplier to Sun, subject to Sun’s written consent to the
publication by Supplier of the content in and timing of such press releases,
which consent shall not be unreasonably withheld, delayed or conditioned by
Sun.”

 

7.                                      This Second Amendment shall have
prospective force and effect as of the Second Amendment Effective Date.  Except
as specifically set forth above, the terms and conditions of the PPA, including
any Exhibits thereto, and any Award Letters issued under the PPA shall remain
unchanged and in full force and effect.  The PPA, as amended by this Second
Amendment, together with any Award Letters, constitutes the entire agreement by
and between the Parties relating to its subject matter.  Such documents shall
supersede all prior and contemporaneous oral or written communications,
proposals, conditions, representations and warranties and prevail over any
conflicting or additional terms and conditions between the Parties relating to
its subject matter.

 

In Witness Whereof, the Parties have caused this Second Amendment to the PPA to
be signed by their duly authorized representatives effective as of the Second
Amendment Effective Date.

 

Sun Microsystems, Inc.

Dot Hill Systems Corporation

 

 

By:

/s/ Marcy Alstott

 

By:

/s/ J. L. Lambert

 

 

 

Printed Name:

 Marcy Alstott

 

Printed Name:

James L. Lambert

 

 

 

Date:

26-Jan-04

 

Date:

26 Jan 2004

 

 

Title:

VP, WW Operations

 

Title:

President & CEO

 

 

 

 

 

Sun Microsystems, International B.V.

Dot Hill Systems B.V.

 

 

By:

/s/ Tymen Kos

 

By:

/s/ B. H. M. van der Woning

 

 

Printed Name:

Tymen Kos

 

Printed Name:

Bert H. M. van der Woning

 

 

Date:

27-Jan-04

 

Date:

25-Jan-04

 

 

Title:

Director

 

Title:

M. D.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3

--------------------------------------------------------------------------------